Filed 6/7/22 P. v. Ybarra CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079879

         Plaintiff and Respondent,

         v.                                                          (Tulare Super. Ct. No. VCF337670)

ANDRES YBARRA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Tulare County,
Juliet L. Boccone, Judge. Affirmed.
         Stephen M. Hinkle, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant
Attorney General, Julie A. Hokans and Henry J. Valle, Deputy Attorneys
General, for Plaintiff and Respondent.
      A jury convicted Andres Ybarra of second degree murder after his
girlfriend Ruby L. was found dead lying in bed with visible bruising on her
arm and forehead, a swollen nose, and blood on the pillow. The autopsy
indicated that Ruby died from strangulation and complications from multiple
blunt force trauma, but potentially fatal levels of prescription drugs were also
found in her system.
      Ybarra raises three broad evidentiary challenges on appeal. He
contends the trial court erred in admitting previously suppressed evidence
found on Ruby’s cell phone, excluding evidence that the pathologist who did
Ruby’s autopsy had a prior misdemeanor DUI conviction, and excluding
various evidence probative of Ruby’s alleged past prescription drug abuse.
We reject each of these claims, finding either no error or no prejudice. We
likewise conclude there was no cumulative error depriving Ybarra of a fair
trial. Turning to his sentencing claim, we conclude Ybarra’s challenge under
People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas) is forfeited because he
failed to object to a $4,500 restitution fine. Accordingly, we affirm the
judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
      Responding to an emergency call on the morning of July 1, 2016,
officers from the Visalia Police Department arrived at a residence to find
Ruby deceased on the bed. Her body was stiff and cold to the touch,
suggesting she had been dead for some time. She had a black left eye,
swelling and bleeding from her nose, and bruises on her arms, forehead, and
temple area. A blood spot was found on her pillow. There was also bruising
on her stomach, which seemed suspicious and concerning to police. Officers




                                        2
took photographs and spoke to Ybarra and his mother, who were at the scene.
Ybarra had visible red marks near the knuckles on his right hand.
      Ybarra told Detective Ramona Whaley that he and Ruby had been
dating for five years. Coming home from work around 10:30 p.m. on June 30,
he said he saw his two-year-old son in the bathtub with water overflowing

from the tub and coming up to his neck.1 Ruby was sitting back on the toilet,
mumbling. When Ybarra asked what was wrong with her, she said, “ ‘Soma’ ”
(a muscle relaxant). Concerned about Child Protective Services (CPS),
Ybarra grabbed his son and left the house to a nearby park to pray all night
that Ruby would be safe. He tried calling his mother numerous times using
Ruby’s cell phone.
      Continuing his story, Ybarra told Whaley he returned home the next
morning, unlocked the door, charged the phone for a few minutes, and saw
Ruby lying unresponsive in bed with their baby. Scared, he returned to the

park and again tried numerous times to reach his mother, Emma.2 He
claimed he did not call police because his child had previously been taken by
CPS. Eventually reaching Emma, he told her Ruby may have overdosed and
asked her to come get him. Ruby looked fine to Ybarra when he left for work
around 3:00 p.m. on June 30 and again when he returned around 10:30 p.m.
that night.
      Emma told police that her son and Ruby were in a relationship and had
been living together. She admitted Ybarra calling her multiple times on June


1      Officers observed no sign of any wet towels or clothing suggesting the
tub had overflowed. Several days later, in executing a search warrant of the
residence, officers were unable to make the bathtub fill past the overfill
valve.
2      Because Emma shares defendant’s last name, we refer to her by her
first name to avoid confusion and intend no disrespect.
                                      3
30 using Ruby’s cell phone. Emma called 911 that morning after picking him
up from a relative’s house. She deleted her call history so her daughter
would not think she was in contact with Ruby.
      Officers treated the death as suspicious and a possible homicide but
needed an autopsy to determine how Ruby died. Ybarra gave detectives
Ruby’s cell phone but claimed not to have the passcode for it. He signed a
written consent form agreeing to a full search. Call history extracted from
the phone later by warrant revealed that Ybarra had called Emma 24 times
from 10:40 p.m. into the next morning, with a period of no activity between

midnight and 6:00 a.m.3 Around 7:00 a.m., a call was made on Ruby’s phone
to Ybarra’s place of employment.
      Pathologist Dr. Gary Walter performed an autopsy on July 5. Ruby’s
body was bruised all over—there were 20 bruises on the trunk of her body
and bruises scattered throughout her head, face, arms, chest, and legs. There
was an abnormal hemorrhage on the surface of the neck, indicative of a
crushing injury to the jugular veins. Higher in the neck, Ruby’s hyoid bone
was bent backwards and fractured to one side, indicative of strangulation. A
chest X-ray revealed broken ribs caused by blunt force trauma to the ribcage.
There was also injury to the liver and kidneys indicative of blunt force
trauma.
      Based on these findings, Walter concluded that Ruby died from manual
strangulation, with multiple blunt force trauma to her abdomen, lower chest,
and head contributing to her death. He believed the bruising and internal

3      Pictures and Internet search data recovered from the cell phone were
suppressed before trial under the Electronic Communications Privacy Act, or
ECPA (§ 1546.4), as exceeding the scope of the warrant. Some of this
suppressed evidence was later admitted at trial after the court concluded that
the defense had opened the door. To avoid repetition, we discuss the contents
of the phone and the court’s rulings in our analysis of Ybarra’s claims.
                                       4
injuries on Ruby’s body were indicative of some form of beating. Even so,
blood and gastric samples tested positive for potentially fatal levels of valium,
hydrocodone, and soma—drugs that could have a multiplier effect when
taken in combination.
      Visalia police officers searched the residence pursuant to a warrant on
July 6. Ybarra was arrested that same day and had “drastically” changed his
appearance since July 1. His hands remained slightly discolored.
      On July 10, 2017, the Tulare County District Attorney charged Ybarra
by information with premeditated and deliberate first degree murder (Pen.
Code, § 187, subd. (a)) with the special circumstance allegation that the

murder was done by torture (Pen. Code, § 190.2, subd. (a)(18)).4 A defense
suppression motion was granted in December 2018 as to some of the evidence
obtained from Ruby’s cell phone.
      A 16-day jury trial began in late August 2019. The People’s evidence
described how the investigation unfolded and zeroed in on Ybarra after
autopsy results showed a homicide. Several witnesses presented evidence of

past acts of domestic violence perpetrated by Ybarra (Evid. Code, § 1109).5
The defense largely focused on shortcomings in the investigation and autopsy
to suggest guilt could not be proven beyond a reasonable doubt. Defense
expert Dr. Stephen Avalos testified that Dr. Walter did not follow standard
procedures and questioned his conclusion of strangulation. But he conceded
blunt force trauma played a significant role in Ruby’s death.


4      Further undesignated statutory references are to the Penal Code. A
separate charge of felony child abuse (§ 273a, subd. (a)) was dismissed before
trial.
5    To avoid repetition, this evidence will be discussed in connection with
Ybarra’s claim that admitting suppressed evidence recovered from Ruby’s cell
phone was prejudicial error.
                                        5
      Following deliberations, the jury acquitted Ybarra of first degree
special circumstance murder but convicted him of the lesser included offense
of second degree murder. On December 23, 2019, the court sentenced Ybarra
to an indeterminate term of 15 years to life. It imposed a $4,500 restitution
fine (§ 1202.4), a stayed parole revocation fine in the same amount
(§ 1202.45), a $40 court security fee (§ 1465.8), and a $30 conviction
assessment (Gov. Code, § 70373).

                                 DISCUSSION
      Ybarra raises several evidentiary claims on appeal. First, he argues
the trial court abused its discretion in admitting evidence collected from
Ruby’s cell phone that was previously suppressed upon finding that the
defense had “opened the door” to its admission. To the extent this was
proper, Ybarra maintains that defense counsel rendered constitutionally
ineffective assistance by opening the door to its admission. We reject both of
these contentions, finding any error harmless in light of the fact that the cell
phone pictures of Ruby’s injuries and her browser search history regarding
domestic violence was largely cumulative of (1) the ample evidence at trial
that there was violence in their relationship, and (2) the autopsy results
revealing multiple blunt force trauma contributing to Ruby’s death. We
likewise conclude no error occurred in excluding evidence regarding Dr.
Walter’s past DUI conviction or evidence bearing on Ruby’s past drug use.
Finally, we reject Ybarra’s claim of cumulative error and conclude his Dueñas
challenge is forfeited.

A.    Any error in admitting previously suppressed cell phone evidence was
      harmless.
      A highly contentious exchange ensued when the court found that
defense counsel opened the door to admitting previously suppressed evidence.

                                        6
Through days of argument and motions, defense counsel unsuccessfully tried
to keep out evidence recovered from Ruby’s cell phone. On appeal, Ybarra
contends the trial court abused its discretion in allowing the previously
suppressed evidence to come in. To the extent the court did not err, Ybarra
claims he received constitutionally ineffective assistance of counsel. We
reject both contentions, concluding that even if error occurred, it was
harmless.

      1.    Additional Background
      Nearly a year before trial, Ybarra filed a motion to suppress certain
evidence—pictures of Ruby’s past domestic violence injuries and searches on
Ruby’s phone pertaining to domestic violence—as exceeding the scope of the
search warrant. Judge Kalashian agreed that the ECPA required
suppression. (§ 1546.4.) When the People sought a new search warrant to
seize the previously suppressed evidence, the court granted Ybarra’s second
motion to suppress. During pretrial hearings, the court warned the defense it
could risk opening the door depending on how far it went in painting the
investigation as shoddy.
      On the third day of witness testimony (August 30), defense counsel
cross-examined lead detective Whaley about why police had zeroed in on
Ybarra as their suspect. Counsel asked if police considered any other
suspect, or whether Ruby could have been in another relationship. Whaley
replied that nothing in her cell phone suggested another relationship and
that there was no evidence Ruby had a second phone. Counsel then noted
that Ybarra had signed a written consent form agreeing to a full search of
both the residence and Ruby’s phone, without limitation, and that consent
was never withdrawn.



                                       7
      This line of inquiry prompted lengthy and repeated sidebars outside
the jury’s presence between counsel and the court. The prosecutor argued it
was misleading to suggest that someone else could have entered and
committed the crime, or that there should have been further investigation
into this possibility. Once the police viewed the suppressed evidence on
Ruby’s phone that her boyfriend was beating her, it was clear who to target.
The court agreed that the defense could not elicit the inference that the police
did not properly investigate a lead on Ruby’s phone despite Ybarra’s consent
when it knew for a fact the police did investigate that lead but the evidence
had been suppressed. Berating the investigation, while knowing there was
suppressed evidence explaining why police chose to focus on Ybarra
impermissibly used the suppression ruling offensively as a sword. It was
improper in the court’s view for the defense to suggest things did not happen
that it knew actually occurred.
      Ybarra’s two defense attorneys disagreed that the door had been
opened. In their view, the suppression ruling did not preclude the defense
from exposing flaws in the police investigation. It was permissible to explore
whether Whaley had looked through the call records (and not the suppressed
photos or web searches) to determine if Ruby had another boyfriend. Counsel
claimed their questioning did not veer into clearly impermissible territory,
e.g., by suggesting Whaley had no other evidence suggesting Ybarra injured
her. To the extent they did open the door, counsel suggested the remedy was
not admission but rather a limiting instruction. Asserting this was
“somewhat devastating” to the defense case, the trial court directed the court
reporter to provide each side a rough transcript and for arguments to resume
the next day.




                                       8
      The following court day (September 3), the parties reiterated their
positions. The court explained its view that although the defense could find
fault with the police investigation, it could not “knowingly question an
investigator about the lack of an investigation that they knew was done.” In
terms of remedies, the court believed that once the door was opened, the
evidence could then be used. Defense counsel indicated that it planned to
seek writ review and, if summarily denied, file a mistrial motion on the basis
of ineffective assistance of counsel. While counsel did so, the People resumed
their case-in-chief.
      The parties discussed the matter again on September 5. Defense
counsel asked whether any error could not be cured by a simple clarifying
question to Detective Whaley. The court rejected that approach because it
would not alleviate the inferences drawn from the questions asked. It
suggested the parties could work out by stipulation what evidence would
come in.
      On September 6, the court indicated that it would allow the prosecution
to introduce eight photos from Ruby’s phone and general testimony that her
search history was about domestic violence. Based on this evidence Whaley
could testify why she did not suspect anyone other than Ybarra.
      Consistent with the court’s ruling, Detective Whaley took the stand for
her redirect examination at the close of the People’s case. She was asked why
the police focused on Ybarra. Whaley replied that the autopsy result
revealed the death was a homicide, not an overdose, and cell phone “selfie”
pictures stored on Ruby’s phone depicted past domestic abuse. Moreover, the
web searches on Ruby’s phone made specific reference to domestic violence
and types of injuries.




                                       9
      2.    Legal Principles
      The ECPA restricts a government entity’s ability to access “electronic
device information.” (§ 1546.1, subds. (a)(3).) Such information may be
gathered pursuant to a warrant, with “the specific consent of the authorized
possessor of the device,” or through limited other means. (§ 1546.1, subd.
(c)(4).) “Any person in a trial, hearing, or proceeding may move to suppress
any electronic information obtained or retained in violation of the Fourth
Amendment to the United States Constitution or of this chapter [ECPA,
§ 1546 et seq.]” (§ 1546.4, subd. (a).) The usual procedures for suppression
motions, as set forth in section 1538.5, subdivisions (b) through (q), apply.
(Ibid.)
      “A trial court’s decision to admit or exclude evidence is reviewed for
abuse of discretion, and it will not be disturbed unless there is a showing that
the trial court acted in an arbitrary, capricious, or absurd manner resulting
in a miscarriage of justice.” (People v. Wall (2017) 3 Cal.5th 1048, 1069.)
When a party opens the door to particular testimony, the court has discretion
to permit further inquiry on the subject “to present a more balanced picture”
to jurors. (People v. Melendez (2016) 2 Cal.5th 1, 29; see, e.g., People v. Payne
(Ill. 1983) 456 N.E.2d 44, 46 [where defense counsel’s cross-examination
created the unmistakable impression that nothing was recovered in
searching defendants’ apartment connecting them to a robbery, trial court did
not err in concluding the defense “opened the door” and allowing the
prosecution to introduce evidence of a handgun that had previously been
suppressed]; accord People v. Johnson (2010) 183 Cal.App.4th 253, 284; see
also People v. Varona (1983) 143 Cal.App.3d 566, 569‒570 [it is misconduct to
comment on an adversary’s failure to produce evidence known to have been
excluded by the court].)


                                       10
      3.    Analysis
      The parties dispute whether defense counsel opened the door to the
admission of the previously suppressed photos and Internet searches on
Ruby’s cell phone. Ybarra maintains that a careful analysis of his attorney’s
questions to Whaley reveals that he was exploring the thoroughness of the
investigation before searching Ruby’s cell phone, without opening the door to
any inferences as to what was recovered on the phone itself. In the People’s
view, defense counsel’s questioning gave the false impression that officers
had unfettered access to the cell phone and failed to adequately investigate
other potential leads.
      We need not resolve this dispute because any error in admitting the
suppressed cell phone evidence was harmless. “Ordinarily, the erroneous
admission of evidence is reviewed for prejudice under the standard described
in People v. Watson (1956) 46 Cal.2d 818 [(Watson)], which requires reversal
only if the defense shows it is reasonably probable that a result more
favorable to the appealing party would have been reached in the absence of
the error.” (People v. Roberts (2017) 13 Cal.App.5th 565, 576.) “However,
when the error involves a defendant’s federal constitutional rights . . . , the
error is reviewed for prejudice under the standard described in Chapman v.
California (1967) 386 U.S. 18, 24 [(Chapman)],” which asks a reviewing court
to evaluate whether it can say beyond a reasonable doubt that the erroneous
admission of evidence did not contribute to the jury’s guilty verdict. (Roberts,
at pp. 576−577.)
      Ybarra acknowledges that his claim of evidentiary error “involves
application of state law” but nevertheless contends that prejudice should be
evaluated under the Chapman standard for federal constitutional error. He
believes that admitting the suppressed photos and web searches from Ruby’s


                                       11
phone rendered his trial fundamentally unfair. Despite other evidence of
domestic violence introduced at trial, Ybarra claims “it was the previously
suppressed evidence that was most important to the prosecution case.” In his
view, the evidence not only established a recent history of domestic abuse, it
blunted defense attack on the police investigation. Given how hard the
prosecution fought for its admission and the fact that the illegally obtained
cell phone data is what led to Ybarra’s arrest, he suggests any error in its
admission is necessarily prejudicial.
      We disagree with Ybarra that Chapman applies. “[T]he admission of
evidence, even if erroneous under state law, results in a due process violation
only if it makes the trial fundamentally unfair.” (People v. Partida (2005) 37
Cal.4th 428, 439.) “Absent fundamental unfairness, state law error in
admitting evidence is subject to the traditional Watson test: The reviewing
court must ask whether it is reasonably probable the verdict would have been
more favorable to the defendant absent the error.” (Ibid.) “For example,
even the improper admission of evidence of uncharged crimes committed by
the defendant does not ordinarily amount to constitutional error.” (People v.
Covarrubias (2011) 202 Cal.App.4th 1, 20 (Covarrubias).) Where the
challenged testimony “was far from the primary evidence of [defendant’s]
guilt” and “merely corroborated a reasonable inference that the jurors likely
would have drawn without such testimony,” it does not rise to the level of a
constitutional due process violation. (Id. at pp. 20−21; compare People v.
Wang (2020) 46 Cal.App.5th 1055, 1080 [no due process violation from
erroneous admission of double hearsay statements where the record
contained ample other evidence on defendant’s threats] with People v.
Albarran (2007) 149 Cal.App.4th 214, 227 [due process violation occurred




                                        12
where highly inflammatory gang evidence unrelated to the charged offenses
was admitted solely to prove motive and intent].)
      Although the cell phone evidence was obviously helpful to the
prosecution’s case, its admission did not implicate due process where it
merely buttressed evidence that Ruby death was caused by Ybarra’s
assaultive blows. Autopsy results indicated that Ruby died from
strangulation, complicated by multiple blunt force trauma indicative of a
beating. Ybarra was the last person known to have been with her; after
leaving the apartment with their young child, he spent the night in a park
and frantically dialed his mother. He did not call 911; his mother did. They
returned to the apartment and unlocked the door; neither they nor law
enforcement found any sign of forced entry. A technician who photographed
Ybarra’s hands noticed slight discoloration or redness near the second or
third knuckle. Here, as in Covarrubias, the suppressed evidence merely
corroborates a reasonable inference that jurors likely would have drawn from
other testimony. (202 Cal.App.4th at pp. 20−21.) Any evidentiary error did
not render Ybarra’s trial fundamentally unfair.
      Applying the applicable Watson test for prejudice, any evidentiary error
was plainly harmless. There is no reasonable likelihood that the jury would
have reached a more favorable outcome had Whaley been barred from
introducing cell phone photos and search history. Apart from the autopsy
results and timeline of events on June 30, jurors heard abundant evidence
documenting the violent nature of Ybarra’s dating relationship with Ruby.
(See Evid. Code, § 1109.) Visalia Police Department Officer Jason
McWilliams saw Ybarra appear to wrestle Ruby in a shopping mall in June
2013. When McWilliams drew his firearm, Ruby ran toward police vehicles,
telling officers that Ybarra had grabbed her by the arm and dragged her


                                      13
across the street when she tried to leave. Officer Jeff Dowling recalled a
separate incident in which Ybarra came up behind a pregnant Ruby on a
skateboard, grabbed her by the hair, and started pulling her. Ruby told
officers she agreed to go with him to avoid harming the baby. But when she
refused along the way to move back in with Ybarra, he pushed her to the
ground, jumped on, and possibly bit her. After this incident, Ruby obtained a
protective order against Ybarra.
      Relatives offered similar accounts. Ruby’s aunt said that three months
before her death, Ruby came to her crying with bruises on her arms and legs
saying Ybarra had hit her. A cousin reported seeing Ruby with a black eye in
the days before her death. And Ruby’s grandmother described seeing Ybarra
behave aggressively five or six months before her death. Ruby called, asking
her to pick her up from Ybarra’s apartment. When the two got into the van,
Ybarra tried to pull Ruby out of the passenger seat and prevent her from
leaving. Throughout the time Ruby dated Ybarra, her grandmother observed
her with bruised arms and big patches of hair missing from her head.
      Family and officer accounts painted an unmistakable picture of a
relationship marred by violence. Against this undisputed testimony, photos
of past injuries and web searches on domestic violence added little. To the
extent the pictures were more inflammatory than existing witness accounts,
the jury’s acquittal on first degree special circumstance murder suggests it
was capable of dispassionately considering the evidence to reach its verdict.
There is no reasonable probability that Ybarra would have obtained a more
favorable verdict had the challenged evidence been excluded.
      Our conclusion that any evidentiary error was harmless likewise
disposes of Ybarra’s ineffective assistance claim. Because there was plentiful
evidence of domestic violence in the dating relationship as well as undisputed


                                      14
evidence that Ruby suffered multiple blunt force trauma before her death,
there is no reasonable probability that any deficiency in counsel’s
performance affected the jury’s verdict. (See Strickland v. Washington (1984)
466 U.S. 668, 686 (Strickland); People v. Ledesma (1987) 43 Cal.3d 171,
217−218.)

B.    The court did not err in excluding particular defense evidence.
      Ybarra next challenges two sets of pretrial evidentiary rulings that he
contends denied him a fair trial. First, he argues the court erred in excluding
evidence that the pathologist who performed Ruby’s autopsy was previously
convicted of a misdemeanor DUI. He also claims it was error to exclude
evidence bearing on Ruby’s past prescription drug use. We reject both
arguments, finding neither error nor impact on Ybarra’s constitutional rights.

      1.    Legal Principles
      Only relevant evidence is admissible (Evid. Code, §§ 350, 351)—i.e.,
evidence having some tendency in reason to prove or disprove a material fact
(id., § 210). Although trial courts have wide discretion to determine the
relevance of evidence, they have no discretion to admit irrelevant evidence.
(People v. Guillen (2014) 227 Cal.App.4th 934, 1019.) Even where evidence is
relevant, a trial court has broad discretion to exclude it from trial under
Evidence Code section 352 “if its probative value is substantially outweighed
by the probability that its admission will (a) necessitate undue consumption
of time or (b) create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.” (See generally People v. Pride (1992) 3
Cal.4th 195, 235.)
      As a general rule, application of the ordinary rules of evidence does not
infringe on a defendant’s constitutional right to present a defense. (People v.
Cunningham (2001) 25 Cal.4th 926, 998 (Cunningham).) Nevertheless

                                       15
“Evidence Code section 352 must yield to a defendant’s due process right to a
fair trial and to the right to present all relevant evidence of significant
probative value to his or her defense.” (See id. at pp. 998−999.) In striking
this balance, “the complete exclusion of evidence intended to establish an
accused’s defense may impair his or her right to due process of law, [whereas]
the exclusion of defense evidence on a minor or subsidiary point does not
interfere with that constitutional right.” (Ibid., citing People v. Fudge (1994)
7 Cal.4th 1075, 1103.) “For a defendant’s constitutional rights to override the
application of ordinary rules of evidence, ‘ “[T]he proffered evidence must
have more than “slight-relevancy” to the issues presented. . . . The proffered
evidence must be of some competent, substantial and significant value.” ’ ”
(People v. Anderson (2012) 208 Cal.App.4th 851, 880.)

      2.    DUI Evidence
      Before trial, the prosecution moved to exclude evidence that the
pathologist who performed Ruby’s autopsy had a prior misdemeanor DUI
conviction. The defense agreed that a misdemeanor DUI was not a crime of
moral turpitude to be admissible for impeachment. (See generally, People v.
Harris (2005) 37 Cal.4th 310, 337.) Instead, counsel believed the evidence
was admissible because it bore on Dr. Walter’s “competence and his
professionalism.”
      Defense counsel made an offer of proof that nearly four months before
Ruby’s death, Dr. Walter had been arrested for a misdemeanor DUI while on
his way to perform a different autopsy for the county. Walter allegedly drove
drunk with a blood alcohol level of 0.19 percent while “en route to perform
autopsies,” hit another car, drove home another two and a half miles, and
gave “very fanciful statements at his disciplinary hearing under oath” about
how much he had consumed. Counsel explained that without this evidence,

                                        16
jurors might assume Walter was competent when there were numerous
problems with his autopsy in this case. The DUI evidence would help the
jury assess how much weight to place on Walter’s autopsy findings. Counsel
asserted that the inquiry would take no more than ten to fifteen minutes
should the court “have [section] 352 concerns.”
      The prosecution responded that it would be speculative to assume that
Walter would have actually performed autopsies on the day of his DUI arrest.
When officers stopped Walter, he indicated he was feeling light-headed and
unwell. There was no evidence he had ever performed any autopsies while
under the influence or of suspected impairment during past autopsies. If
required to rebut the claim, the prosecution would call coroners from Kings
and San Luis Counties who were “horribly surprised” by the DUI conviction
and prepared to testify that Walter had been “very professional” in their past
dealings. As to the professional consequences, Walter’s license was merely
suspended, and he was not barred from practicing medicine. The prosecutor
claimed that Ybarra’s team was trying to “drag [Walter] through the mud to
bolster their pathologist who is going to come in.”
      Concluding the evidence was not relevant, the court noted there was no
indication Walter was under the influence when he performed Ruby’s
autopsy. Any bearing on Walter’s professionalism and overall skill from a
four-month-old conviction was too speculative to be deemed relevant in the
court’s view. The court reasoned that the “experts should stand on their own
as to whether it was a good autopsy or a bad autopsy” and whether Walter
had met professional standards. It would not permit the defense to bolster
its expert with the DUI evidence, which was not “relevant to the autopsy that
occurred.”




                                       17
      As a second basis for exclusion, the court relied on Evidence Code
section 352, reasoning that inquiry into the prior DUI would create “a trial
within a trial.” Despite defense counsel’s assertions to the contrary, the court
believed “it would use a lot of time” to explore the issue and be “far more
prejudicial than probative.”

      The court did not err. We sidestep the threshold relevancy issue.6
Even if the DUI conviction was relevant and probative of Dr. Walter’s
professionalism, the trial court reasonably excluded it from trial under
Evidence Code section 352. Although Ybarra suggests it would take “a
matter of minutes” to present the evidence, the prosecution would be entitled
to present rebuttal testimony. It was prepared to examine two coroners from
other counties who were surprised by the conviction and prepared to testify
that Walter had been very professional in handing autopsies for them in the
past. The prosecutor also raised questions as to whether Walter would have
actually performed any autopsies that day based on his statement to law
enforcement that he felt lightheaded and unwell.
      Given this proffer, the court reasonably determined that a detour into
whether Walter would have performed an autopsy that day or whether he
was generally professional in performing autopsies would derail trial
proceedings. (See People v. Verdugo (2010) 50 Cal.4th 263, 290−291 [no error
in excluding evidence that detectives involved in defendant’s capital murder


6      According to the People, the fact that Dr. Walter once drove under the
influence while on his way to perform a different autopsy supported at best a
speculative inference that he handled Ruby’s autopsy unprofessionally or
incompetently four months later. Ybarra disagrees, citing professional
discipline cases for the notion that past alcohol convictions rationally bear on
a physician’s general fitness to practice medicine. (Griffiths v. Superior Court
(2002) 96 Cal.App.4th 757, 770−771; see also Walker v. Physical Therapy Bd.
of Cal. (2017) 16 Cal.App.5th 1219, 1231−1232.)
                                       18
case had been accused and later exonerated of fabricating evidence in a
different case].) Moreover, it reasonably found that admitting the DUI
conviction would be “far more prejudicial than probative” where the defense
could contest the autopsy findings in other ways. As the court noted, the
defense expert could point to shortcomings in the autopsy through its expert

without needing to resort to the DUI.7 Not only was there no error in
excluding the proffered evidence under Evidence Code section 352, the
evidence lacked significant probative value and excluding it did not implicate
Ybarra’s due process rights. (See Cunningham, supra, 25 Cal.4th at
pp. 998−999.)

      3.    Drug-related Evidence
      Ybarra raises a separate due process challenge as to the trial court’s
exclusion of evidence bearing on Ruby’s prescription drug use. The court
excluded evidence that Ruby’s mother and aunt both recently died from drug
overdoses, as well as the evidence that Ruby made several phone calls to a
medical clinic on the day that she died. Finally, the court admitted a portion
of Ybarra’s statement to police explaining why he left Ruby in that state on
June 30 but excluded his explanation that Child Protective Services (CPS)




7     This is indeed what happened. Although Ybarra claims the court
placed a “crippling limitation on presenting evidence relevant to Dr. Walter’s
credibility,” the defense presented ample evidence at trial that more directly
challenged Walter’s qualifications and competence. The defense pathologist
probed Walter’s lack of board certification, his failure to perform a standard
neck dissection, and his conclusion that a strangulation occurred despite
petechial hemorrhaging appearing on only one side. On cross-examination,
Walter was likewise asked about the status of his medical license and
admitted he was on probation with the medical licensing board. Thus, the
evidence presented at trial would eliminate prejudice under any applicable
standard even if error had occurred.
                                      19
had previously been involved because Ruby had overdosed. We find no error
in these rulings, nor a denial of denial of Ybarra’s due process rights.

            i.    Additional Background
      Before trial, the prosecution filed a motion in limine seeking to exclude
any mention of Ruby’s past use of prescription drugs as irrelevant. Defense
counsel responded that Ruby’s past prescription drug use was probative of
whether she died by a drug overdose. The fact that Ruby’s prescriptions had
expired suggested she obtained the drugs in her system illicitly and was
associating with someone potentially dangerous who could be the potential
killer. When the court pointed out that Ruby might have gotten the drugs
from her mother just as easily as from a drug dealer, counsel claimed it was
also relevant that Ruby’s mother had died of a drug overdose. In counsel’s
view, Ruby’s past drug use went not only to the manner of death but also to
the reasonableness of Ybarra’s actions in taking his son and leaving the
house despite Ruby’s state.
      The prosecutor responded that defense counsel’s other suspect theory
was “wildly speculative” absent any idea where Ruby had gotten the drugs in
her system. Even if Ruby had overdosed, it would not explain her internal
injuries that caused her death. In the prosecutor’s view, evidence regarding
Ruby’s past prescription drug use was not relevant, merely attacked her
character, and would “create a separate trial within our trial.”
      Defense counsel then made an additional proffer that while Ybarra was
at work on June 30, Ruby made “numerous calls” to a medical clinic “as if she
was trying to get drugs at that point, but not able to.” The prosecutor
dismissed this too as speculative.
      The court eventually ruled that the defense could establish that Ruby
last had a valid prescription for the drugs found in her system in November,

                                       20
seven or eight months before she died. Otherwise, it would not allow
speculation as to how Ruby might have acquired the drugs she had ingested
the night she died.
      During subsequent pretrial proceedings, the parties discussed what to
redact from Ybarra’s recorded interview with Detective Whaley on July 1.
The prosecution stated it did not intend to play the full two hour recording
but rather planned to elicit portions of Ybarra’s account when Whaley took
the stand. Invoking the rule of completeness (Evid. Code, § 356), defense
counsel responded that the full statement should be played. Without it,
counsel believed the jury would have no explanation for why he left the house
without calling paramedics on seeing his girlfriend in a “nearly catatonic
state.” Ybarra’s statement to Whaley that his son had been taken from them
before, and he feared it would happen again, filled this gap.
      Ultimately the court permitted Whaley to testify as to Ybarra’s concern
about avoiding another interaction with CPS, but it excluded his statement
that CPS became involved the last time because Ruby had overdosed. The
rule of completeness required admitting Ybarra’s statement to Whaley that
Ruby “ ‘took me through this before with [CPS],’ ” as this would explain his
actions in leaving the house. But it would be “a stretch to go beyond that”
under Evidence Code section 352; exploring Ruby’s past overdose would be
minimally probative and “waste a lot of extra time.”
      At trial, Whaley testified that Ybarra repeatedly voiced concern about
losing his child once more to CPS. No evidence was presented as to why CPS
had gotten involved. Defense counsel attempted to explore this issue in
cross-examining Detective Andrew Salee. After a lengthy sidebar, the court
again held that it would permit testimony that there was a prior CPS case,
but nothing more. Later, counsel attempted to ask Detective Jacob Sorenson


                                      21
whether Ruby had made four calls to a medical clinic before Ybarra came
home from work. A relevancy objection to this question was sustained.
Counsel was prevented from asking Detective Whaley whether she had
separately investigated Ruby’s past prescription drug use.
      Despite the court’s rulings, the jury did hear evidence concerning
Ruby’s prescription drug use and potential overdose. Dr. Walter testified
that she had potentially fatal levels of valium, hydrocodone, and soma in her
system at the time of her death. The parties stipulated that Ruby had no
valid prescription for those medications. Whaley described Ybarra’s account
of coming home from work to see Ruby sitting on the toilet, mumbling and
admitting to using “ ‘Soma.’ ” She described his account of calling his mother
to say that Ruby may have overdosed. Officers acknowledged that they
responded to a possible overdose and were not certain until the autopsy was
completed that Ruby’s death was a homicide.
            ii.   Analysis
      Ybarra argues the court erred in excluding evidence regarding recent
overdose deaths of Ruby’s mother and aunt, as well as Ruby’s calls to a
medical clinic the day that she died. In addition, he suggests the court
should have permitted his statement to Whaley that CPS had gotten involved
the last time after Ruby overdosed.
      We readily dispense of the first two claims. Evidence that Ruby’s
mother and aunt died of drug overdoses had no tendency in reason to suggest
that Ruby likewise died of a drug overdose or that some unknown suspect
was responsible for her killing. (Evid. Code, § 210.) That Ruby made four
calls to a clinic that day likewise supports only a speculative inference that
she was trying to abuse prescription drugs. Ybarra proclaims that “[t]here
are only three reasons that a person calls a medical clinic; to get medical


                                       22
assistance, to refill a prescription, and to set up an appointment with a
doctor.” Because Ruby did not have a current prescription and an
appointment could be set up through a single call, he believes the “most
logical inference . . . was that [Ruby] was in need of medical assistance.” But
this is pure speculation; Ruby just as easily might have been trying to reach
someone she knew at the clinic. Evidence producing only speculative
inferences is not relevant evidence (People v. Kraft (2000) 23 Cal.4th 978,
1035), and “[a] defendant’s rights to due process and to present a defense do
not include a right to present to the jury a speculative, factually unfounded
inference” (People v. Mincey (1992) 2 Cal.4th 408, 442).
      We likewise find no abuse of discretion in excluding Ybarra’s statement
that Ruby’s prior overdose led to CPS involvement. Ybarra argues this
statement would support the defense position that Ruby “had overdosed the
night of this incident” and “could have died as a result of a drug overdose.”
But any previous overdose by Ruby has no tendency in reason to show that
Ruby had overdosed on June 30 or died as a result of a drug overdose.
Instead, the inferences Ybarra wished to draw were supported by evidence
that was introduced at trial—Ybarra’s statement that she sat on the toilet
looking disoriented and mumbling about “ ‘Soma,’ ” the potentially fatal
levels of prescription drugs found in her system, and her lack of a valid
prescription for those medications at the time of her death. By contrast,
whether Ruby had overdosed in the past supported only a speculative
inference that she had overdosed on this occasion or died from a drug
overdose. A trial court is not required to admit evidence concerning a victim’s
drug use that serves little purpose other than to make her look bad. (People
v. Loker (2008) 44 Cal.4th 691, 735−736; People v. Hillhouse (2002) 27 Cal.4th
469, 496.)


                                       23
      Nor is the result changed by the rule of completeness. Where part of a
conversation “is given in evidence by one party, the whole on the same
subject may be inquired into by an adverse party.” (Evid. Code, § 356.) The
purpose of this rule is to prevent selective use of a conversation or writing to
create a misleading impression on the subjects addressed. (People v.
Armstrong (2019) 6 Cal.5th 735, 786 (Armstrong).) Although “narrow lines
should not be drawn around the exact subject of inquiry” in determining
whether two portions of a statement concern the same subject, “the statutory
language ‘on the same subject’ cannot be rendered meaningless by an
interpretation that draws no lines at all.” (People v. Cornejo (2016) 3
Cal.App.5th 36, 74.) Evidence Code section 356 “applies only to statements
that have some bearing upon, or connection with, the portion of the
conversation originally introduced. [Citation.] Statements pertaining to
other matters may be excluded.” (People v. Samuels (2005) 36 Cal.4th 96,
130; see also 1 Witkin, Cal. Evidence (5th ed. 2012) Circumstantial Evidence,
§ 39, pp. 415‒416 [“The rule is not applied mechanically to permit the whole
of a transaction to come in without regard to its competency or relevancy;
other exclusionary rules may bar incompetent parts, and only those relevant
to and necessary for an understanding of the part admitted may be
introduced.”].)
      “A trial court’s ruling under Evidence Code section 356 is reviewed for
abuse of discretion.” (People v. Johnson (2022) 12 Cal.5th 544, 605
(Johnson).) Reviewing a transcript of Ybarra’s interview with Detective
Whaley, the court examined what evidence could come in at trial. Whaley
asked Ybarra what he did after finding Ruby drooling and mumbling about
taking soma. Asked whether he just left Ruby sitting there, Ybarra replied
“Yeah. . . . Like my instinct was my baby’s safety and everything like that.


                                       24
. . . [S]he took me through this before with the CPS.” The court reasoned that
the rule of completeness required allowing Ybarra’s statement that he left
Ruby in that state because he was concerned about CPS involvement. But it
believed that probing further into what led to the past CPS case (for example,
to assess whether Ybarra’s concerns were well-founded) would invite a mini-
trial on that collateral issue.
      The court did not err. Having already admitted Ybarra’s account that
he came home from work to find his son in an overflowing bathtub with Ruby
barely responsive and left in a hurry concerned of CPS involvement, evidence
about what led to the past CPS case would add little to explain his actions in
leaving the home. It would instead confuse the issues before the jury,
painting Ruby in a negative light or invite a substantial detour as the parties
litigated whether Ybarra’s own conduct contributed to the past CPS case.
      This is not a circumstance in which selective redaction “allowed the
prosecution to create a misleading impression.” (People v. Armstrong, supra,
6 Cal.5th at p. 787.) The court reasonably excluded Ybarra’s statement that
a past overdose led to the prior CPS case. Nor is this the unusual case where
application of ordinary evidentiary rules impermissibly infringed on Ybarra’s
right to present a defense. (Johnson, supra, 12 Cal.5th at p. 607.) The
proffered evidence lacked significant probative value to implicate his due
process rights. (See Cunningham, supra, 25 Cal.4th at pp. 998−999.)

C.    There was no cumulative error.
      Combining the effect of the evidentiary rulings above, Ybarra claims
that he suffered cumulative error that undermined the fundamental fairness
of his trial. “[A] series of errors, though independently harmless, may in
some circumstances rise by accretion to the level of reversible and prejudicial
error.” (People v. Hill (1998) 17 Cal.4th 800, 844.) Having largely found no

                                       25
error, and concluding any error in admitting the cell phone evidence was
harmless, there was no cumulative error that denied Ybarra a fair trial. (See
People v. Jablonski (2006) 37 Cal.4th 774, 825; People v. Rundle (2008) 43
Cal.4th 76, 199.)

D.    Ybarra forfeited his forfeited his Dueñas challenge.
      Ybarra’s final contention is that under Dueñas, supra, 30 Cal.App.5th
1157, the trial court violated his constitutional rights by imposing various

fines and fees without considering his ability to pay.8 At a hearing that took
place eleven months after Dueñas was decided, the court imposed a $4,500
restitution fine (§ 1202.4), a suspended parole revocation fine in the same
amount (§ 1202.45), a $40 court security fee ($1465.8), and a $30 conviction
assessment (Gov. Code, § 70373).
      We reject this claim. The court set Ybarra’s restitution fine at $4,500,
which was well above the statutory minimum of $300. Section 1202.4,
subdivision (c) expressly allowed the court to consider Ybarra’s ability to pay
in setting the fine above the statutory minimum. Notwithstanding any
developments in case law, Ybarra had every incentive under section 1202.4,
subdivision (c) to argue he lacked the ability to pay the restitution fine the
court imposed. His failure to raise a statutory inability-to-pay challenge
forfeits his constitutional claim on appeal. (People v. Gutierrez (2019) 35
Cal.App.5th 1027, 1033 (Gutierrez).) Having failed to challenge a restitution
fine that exceeded the $300 statutory minimum by thousands of dollars,
Ybarra likewise forfeited any ability-to-pay challenge as to the remaining $70
in fees and assessments. (Ibid.)




8    Review remains pending on this issue in People v. Kopp (2019) 38
Cal.App.5th 47, review granted November 13, 2019, S257844.
                                       26
      Attempting to avoid forfeiture, Ybarra suggests the excessive fines
theory had not been revealed by the cases at the time of sentencing and could
not have been anticipated. (See People v. Cowan (2020) 47 Cal.App.5th 32,
42, review granted June 17, 2020, S261952.) But whatever the label placed
on a constitutional claim, a statutory challenge could at all times have been
raised. (Gutierrez, supra, 35 Cal.App.5th at p. 1033.) His claims of an
unauthorized sentence or failure to exercise sentencing discretion are belied
by the record where the court imposed a fee toward the middle of the
statutory range. (See, e.g., People v. Lamoureux (2020) 57 Cal.App.5th 136,
151 [claim that fine was “unauthorized” did not overcome forfeiture].) As to
his contention that forfeiture should not apply to deprivations of fundamental
constitutional rights, the case law holds otherwise. (In re Seaton (2004) 34
Cal.4th 193, 197–198.)
      Perhaps anticipating this result, Ybarra argues that defense counsel’s
failure to raise an ability-to-pay challenge below amounted to constitutionally
ineffective assistance. Acknowledging that such claims are traditionally
brought by a petition for writ of habeas corpus (see, e.g., People v. Mendoza
Tello (1997) 15 Cal.4th 264, 266−277), he argues it may be considered on
direct appeal where the record offers no satisfactory explanation or tactical
reason for counsel’s acts or omissions. He maintains that this is such a case,
“as an objection could not hurt and could only help.”
      “When a convicted defendant complains of the ineffectiveness of
counsel’s assistance, the defendant must show that counsel’s representation
fell below an objective standard of reasonableness.” (Strickland, supra, 466
U.S. at pp. 667−668.) This is not a case where defense counsel’s conduct was
objectively unreasonable. (See, e.g., People v. Martinez (2014) 226
Cal.App.4th 1169, 1190.) Counsel may have had reason to believe that


                                      27
Ybarra, who was 35 at the time of sentencing, could pay those fines and fees.
(See People v. Acosta (2018) 28 Cal.App.5th 701, 706−707.) There was
evidence presented at trial that he had worked at Taylor’s Hot Dog Stand for
at least eight years. One colleague described him as “a good worker” another
thought it was “unusual” for him to call in sick. Moreover, “factors beyond a
defendant’s financial circumstances” may influence defense counsel’s decision
to object. (Acosta, at p. 707.) Because our record does not permit a finding of
constitutionally ineffective assistance, we reject Ybarra’s alternative
argument as to the fines and fees imposed.
                                DISPOSITION
      The judgment is affirmed.



                                                                          DATO, J.

WE CONCUR:



IRION, Acting P. J.



DO, J.




                                       28